Citation Nr: 0316257	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to May 
1972.  

This matter arises from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


REMAND

The veteran presently maintains that he has incurred PTSD as 
a result of combat experiences he encountered while serving 
in the United States Marine Corps in Vietnam.  Accordingly, 
he contends that service connection for PTSD is warranted.  

As a preliminary matter, the Board observes that the veteran 
was awarded the Purple Heart Medal for wounds sustained in 
combat, and that he was awarded the Combat Action Ribbon, 
denoting active participation in armed combat against an 
enemy.  The veteran's stressors, for purposes of adjudicating 
the issue of whether or not he has PTSD, are presumed.  No 
further discussion regarding stressors is therefore 
necessary.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the veteran was provided notice of the 
type of evidence necessary to sustain a claim for service 
connection for PTSD by correspondence dated in October 2000.  
Such notice, however, pre-dated the VCAA, and failed to 
inform the veteran of the evidence he was responsible for 
providing and what evidence the VA would attempt to obtain.  
The veteran must therefore be provided with proper notice as 
set forth above in order to ensure compliance with the notice 
requirement as set forth in the VCAA.  See generally 
Quartuccio, supra.  

In support of his claim for service connection, the veteran 
submitted a statement dated in October 2000 from a counselor 
at the local Vet Center indicating that the veteran suffered 
from a number of symptoms consistent with PTSD.  The 
counselor included the caveat that the Vet Center personnel 
did not provide medical diagnoses, and offered only that the 
veteran did manifest symptoms which were consistent with 
PTSD.  The veteran underwent a VA rating examination in 
December 2000 in order to determine whether or not he 
suffered from PTSD.  

Such examination was not, however, conducted by a board-
certified psychiatrist, but rather was conducted by a 
psychologist.  The examining psychologist was unable to offer 
an Axis I diagnosis, and appears to have indicated that the 
veteran's diagnostic test results made it difficult to render 
a diagnosis of a psychiatric disorder.  The veteran's claim 
was denied on the basis that he was not shown to have a 
diagnosis of PTSD.  His service representative pointed out 
that the examination results were inconclusive, and that the 
December 2000 examination did not provide an adequate basis 
upon which to properly adjudicate the veteran's claim.  

The Board has reviewed the pertinent medical evidence, and in 
light of the contentions advanced by the veteran and his 
service representative, concludes that further evidentiary 
development is required here in order to adjudicate the 
veteran's claim properly.  In the first instance, the RO 
should seek to identify and obtain any outstanding medical 
records pertaining to treatment for psychiatric disorders 
dating from the time of the veteran's discharge from service 
to the present.  The veteran should then be afforded a VA 
rating examination, conducted by a board-certified 
psychiatrist who has not previously treated or examined the 
veteran to determine if he meets the medical criteria for an 
Axis I diagnosis of PTSD.  The examiner should address or 
acknowledge any other relevant medical evidence of record, 
and should include a full medical rationale for any opinions 
offered.  After ensuring full compliance with the directives 
contained in this Remand, and after ensuring that all notice 
and duty to assist requirements as set forth in the VCAA have 
been met, the RO should readjudicate the veteran's claim for 
service connection for PTSD on the basis of all available 
evidence.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must ensure that all notice 
and duty to assist requirements as set 
forth in the VCAA have been met.  

2.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for any psychiatric disorder, 
to include PTSD dating from the time of 
his discharge from service to the 
present.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file any 
records as identified by the veteran.  If 
no such records have been identified or 
are otherwise unavailable, the RO should 
so indicate.  

3.  The veteran should be scheduled to 
undergo a psychiatric examination, 
conducted by a board-certified 
psychiatrist who has not previously 
examined the veteran.  The veteran's 
claims file must be referred to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the relevant medical 
evidence contained in the veteran's 
claims file, to include the statement 
dated in October 2000 received from the 
Vet Center counselor and the report of 
the December 2000 rating examination.  
After conducting a thorough clinical 
examination, to include any indicated 
studies and/or tests, the examiner is 
requested to offer an opinion as to 
whether or not the veteran currently 
suffers from PTSD or any other 
psychiatric disorder related to his 
active service.  The examiner is advised 
that the veteran's combat stressors are 
presumed in this case.  If the veteran is 
not shown to have PTSD, the examiner 
should so indicate.  The examiner is 
requested to offer a complete rationale 
for any opinions offered, and is further 
requested to reconcile any opinion 
offered with any other relevant medical 
opinions of record in the typewritten 
examination report.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the issue of 
entitlement to service connection for 
PTSD on the basis of all available 
evidence.  If the determination remains 
unfavorable to the veteran, he and his 
service representative should be provided 
with a supplemental statement of the 
case, outlining all relevant statutory 
and regulatory provisions governing the 
issue on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




